Acknowledgement
Examiner acknowledges receipt of applicant’s Amendment to the Claims, Specification, and Drawings (filed 1/27/2021).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark L. Weber (Reg. No. 46,069) on 4/27/2021.
The application has been amended as follows: 
In the Claims:

	In claim 16 line 1, “claim 6” has been changed to --claim 15--.

	In claim 17 line 1, “claim 7” has been changed to --claim 16--.

Allowable Subject Matter
Claims 1 and 5-17 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675.  The examiner can normally be reached on Monday and Thursday 8:30am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSELYNN Y. SLITERIS
Examiner
Art Unit 3616


/JOSELYNN Y SLITERIS/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616